                                                                                                                                    USDC SDNY
                                                                                                                                    DOCUMENT
                                                                                                                                    ELECTRONICALLY FILED
                                                                                                                                    DOC #:
                                                                                                                                    DATE FILED: 02/24/2020

                                                                      Application GRANTED. Defendant shall answer, move or otherwise
                                                                      respond to Plaintiff's complaint by March 6, 2020.
            Erik D. Mass
            212.492.2517
            erik.mass@ogletreedeakins.com                             The initial pretrial conference, scheduled for February 27, 2020, is
                                                                      ADJOURNED to March 12, 2020, at 10:40 a.m.

                                                                      Dated: February 24, 2020
            VIA ECF
                                                                             New York, New York
            The Honorable Lorna G. Schofield
            United States District Court
            Southern District of New York
            40 Foley Square
            New York, New York 10007
              RE:        Mendez v. BG Retail, LLC d/b/a Famous Footwear
                         Index No.: 19-cv-11166 (LGS)

            Dear Judge Schofield:

                     We were recently retained to represent defendant BG Retail, LLC d/b/a Famous Footwear
            (“Defendant”) in the above-referenced action. We write to respectfully request an extension of
            Defendant’s time to answer, move, or otherwise respond to the Complaint from Monday, January 27,
            2020 to Friday, March 6, 2020. We also write to request an adjournment of the initial conference
            currently scheduled for Thursday, February 27, 2020 (Dkt. No. 5). Defendant submits these requests
            so that it may be afforded additional time to investigate the allegations in the Complaint. This is
            Defendant’s first request for an extension of time to respond to the Complaint and to adjourn the
            initial conference, and Plaintiff consents to these requests.

                        We thank your Honor for your consideration of this request.

                                                                                 Respectfully submitted,

                                                                                 OGLETREE, DEAKINS, NASH,
                                                                                 SMOAK & STEWART, P.C.


                                                                                 By:             /s/ Erik D. Mass
                                                                                                     Erik D. Mass
            cc:         All counsel of record (by ECF)




Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville ▪ Houston
Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis ▪ Montréal (Canada) Morristown
▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland, ME ▪ Portland, OR ▪ Raleigh Richmond ▪
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
